Reissue Application Non-Final Action Following RCE Request
	This reissue application, filed September 6, 2018, is a continuation of US patent 9,439,191 issued September 6, 2016, and filed as US application 14/313,641, filed on June 24, 2014. US application 14/313,641 is a continuation of 14/010,038, filed on August 26, 2013, now US Patent 8,787,327, which is a continuation of US application 13/438,399, filed on April 3, 2012, now patent number 8,619,726, which is a continuation of application 12/187,762, filed on August 7, 2008, now US Patent 8,160,033 which claims priority under 35 USC §119 to Korean application 10-2007-0079246, filed on August 7, 2007.
	Original claims 1, 4, 5, 8, 9, 12, 13 and 16 are pending. Claims 17-48 are newly added.
                                                     Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
                                                      Rejections Based on Prior Art
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 4, 5, 8, 9, 12, 13, 16, 17-32, 34-37, 39-42 and 44-47 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ojala et al (US Patent 7,996,744). 
Claim 1: A method for receiving data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the method comprising: 	
	acquiring a number of hybrid automatic repeat request (HARQ) processes (col. 9, lines 33-37, “the UE may detect the signaling information…the signaling information can indicate whether the transmission time interval of the previous transmission or whether it is a HARQ process number”) associated with a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”) and semi-persistent resource allocation interval information (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                              ((5 x k)+ n) mod 8 1
The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	identifying a HARQ process identifier (ID) by using the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
, the semi-persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms per frame) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) associated with a frame of 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) and;
	receiving a data of initial transmission associated with a HARQ process ID (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission) based on the semi-persistent resource allocation interval information (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated);  and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) associated with a frame with a 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms); wherein the number of HARQ processes correspond to a quantity of the HARQ processes associated with the semi-persistent resource allocation (In the formula:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8).  
	Claim 4: The method of claim 1, wherein the HARQ process ID is identified based on 	a modulo function a modulo b, (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
                                          a = (5 X k) +n)  and   b = 8 
wherein a is a value based on system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) and the semi-persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length)) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
 and b is the number of the HARQ processes associated with the semi-persistent resource allocation (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the and  
wherein in (the) case that the number of the HARQ processes is n, HARQ processes 0 to n-1 are assigned to the user equipment (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is n =8, and the calculated HARQ ID values obtained from the modulo function would be 0[Wingdings font/0xE0]7 (n -1 = 7). The HARQ ID values are assigned to user equipment (col. 9, lines 22-23)). 
Claim 5:  A method for receiving data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the method comprising: 	
	transmitting information representative of a number of hybrid automatic repeat request (HARQ) processes (FIG 1, the base station 10 transmits the HARQ transmissions containing the HARQ process numbers) associated with a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”) and semi-persistent resource allocation interval information (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                              ((5 x k)+ n) mod 8 
The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	identifying a HARQ process identifier (ID) by using the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)), the semi-persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
 and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) associated with a frame of 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) and;
	transmitting data of initial transmission associated with a HARQ process ID (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission) based on the semi-persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1).  associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) associated with a frame with a 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms);
	wherein the number of HARQ processes correspond to a quantity of the HARQ processes associated with the semi-persistent resource allocation. (In the formula:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8).  
	Claim 8: The method of claim 5, wherein the HARQ process ID is identified based on 	a modulo function a modulo b, (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
                                          a = (5 X k) +n)  and   b = 8 
wherein a is a value based on system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) and the semi-persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
 and b is the number of the HARQ processes associated with the semi-persistent resource allocation (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8) and  
wherein in (the) case that the number of the HARQ processes is n, HARQ processes 0 to n-1 are assigned to the user equipment (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is n =8, and the calculated HARQ ID values obtained from the modulo function would be 0[Wingdings font/0xE0]7 (n -1 = 7). The HARQ ID values are assigned to user equipment (col. 9, lines 22-23)). 
Claim 9: An apparatus for receiving data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the apparatus comprising:
a controller configured to acquire a number of hybrid automatic repeat request (HARQ) processes (col. 9, lines 33-37, “the UE may detect the signaling information…the signaling information can indicate whether the transmission time interval of the previous transmission or whether it is a HARQ process number”) associated with a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase  and semi-persistent resource allocation interval information (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                              ((5 x k)+ n) mod 8 
The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	identify a HARQ process identifier (ID) by using the number of HARQ processes associated with the semi-persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)), the semi-persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines  associated with a frame of 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) and;
	a receiver (as shown within FIG 1, the base station 10 transmits the HARQ transmission containing the HARQ process number to the UE (user equipment 101. See col. 6, lines 5-16) configured to receive a data of initial transmission associated with a HARQ process ID (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission) based on the semi-persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length))   associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and
	a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) associated with a frame with a 10ms duration(FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms);
	wherein the number of HARQ processes correspond to a quantity of the HARQ processes associated with the semi-persistent resource allocation. (In the formula:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8).  
Claim 12: The apparatus of claim 9, wherein the HARQ process ID is identified based on a modulo function a modulo b, (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
                                          a = (5 X k) +n)  and   b = 8 
wherein a is a value based on system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) and the semi-persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
 and b is the number of the HARQ processes associated with the semi-persistent resource allocation (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8) and  
wherein in (the) case that the number of the HARQ processes is n, HARQ processes 0 to n-1 are assigned to the user equipment (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is n =8, and the calculated HARQ ID values obtained n -1 = 7). The HARQ ID values are assigned to user equipment (col. 9, lines 22-23)). 
Claim 13: An apparatus for transmitting data in a communication system (FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data), the apparatus comprising: 	
	a transmitter configured to transmit information representative of a number of hybrid automatic repeat request (HARQ) processes (FIG 1, the base station 10 transmits the HARQ transmissions containing the HARQ process numbers) associated with a semi-persistent resource allocation (col. 4, lines 27-30, “The approach described herein, according to various embodiments, removes the blind combination possibility to limit the complexity increase introduced by semi-persistent scheduling”) and semi-persistent resource allocation interval information (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                              ((5 x k)+ n) mod 8 
The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
	 transmit a data of initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission) associated with a HARQ process identifier (ID) based on the semi-persistent resource allocation interval information (The number “5” in this equation is the associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and a system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) associated with a frame of 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) and;
	a controller configured to identify the HARQ process ID by using the number of HARQ processes associated with the semi-persistent resource allocation(col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)), the semi-persistent resource allocation interval information(The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 5 subframes in length))   associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and the system frame number (“ k” is a system frame number where a data packet occurs (col. 9,  associated with a frame of 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is thus 10ms),
	wherein the number of HARQ processes correspond to the quantity of HARQ processes associated with the semi-persistent resource allocation (In the formula:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8).  
 	Claim 16: The apparatus of claim 13, wherein the HARQ process ID is identified based on a modulo function a modulo b, (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
                                          a = (5 X k) +n)  and   b = 8 
wherein a is a value based on system frame number (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) and the semi-persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); 
 and b is the number of the HARQ processes associated with the semi-persistent resource allocation (“mod 8” has the mathematical effect of limiting the calculated result to 8 and  
wherein in (the) case that the number of the HARQ processes is n, HARQ processes 0 to n-1 are assigned to the user equipment (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is n =8, and the calculated HARQ ID values obtained from the modulo function would be 0[Wingdings font/0xE0]7 (n -1 = 7). The HARQ ID values are assigned to user equipment (col. 9, lines 22-23)). 
Claim 17: The apparatus of claim 13, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame).  
	Claim 18: The apparatus of claim 17, wherein information for the timing of the data transmission is further used for the identification of the HARQ process ID. (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame. The variable “k” also appears in the formula:
                       ((5 x k)+ n) mod 8     which determined the HARQ process ID. 
Claim 19: The apparatus of claim 13, wherein the controller is further configured to identify a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
	Claim 20: The method of claim 1, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data reception (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame). 
	Claim 21: The method of claim 20, wherein information for the timing of the data reception is further used for the identification of the HARQ process ID (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame. The variable “k” also appears in the formula:
                                                      ((5 x k)+ n) mod 8 
	                     which determines the HARQ process ID). 
	Claim 22: The method of claim 1, further comprising identifying a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 

Claim 23: The method of claim 5, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data transmission (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame).  
	Claim 24: The method of claim 23, wherein information for the timing of the data transmission is further used for the identification of the HARQ process ID. (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame. The variable “k” also appears in the formula:
                                                      ((5 x k)+ n) mod 8 
	                     which determines the HARQ process ID. 
	Claim 25: The method of claim 5, further comprising identifying a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
	Claim 26: The apparatus of claim 9, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data reception (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a 
	Claim 27: The apparatus of claim 26, wherein information for the timing of the data reception is further used for the identification of the HARQ process ID (As seen in FIG 5A the resource information is illustrated by the diagonal line shaded boxes. In FIG 6B, the diagonal line shaded boxes appear within subframes of a radio frame. For instance, at illustration 611, a subframe “2” contains resource information at radio frame k+2, which is 3 subframes or 6ms within the frame. The variable “k” also appears in the formula:
                                                      ((5 x k)+ n) mod 8 
	                     which determines the HARQ process ID). 
	Claim 28: The apparatus of claim 9, wherein the controller is further configured to identify a size of a soft buffer for the data (col. 11, lines 57-60, “Moreover, the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission”). 
Claim 29:  A method for communication by a user equipment (UE) in a mobile communication system (FIG 1 the UE (user equipment) 101 receives original data transmission and retransmission), the method comprising: 	
	receiving data according to persistent resource allocation interval information (col. 9, lines 33-37, “the UE may detect the signaling information…the signaling information can indicate whether the transmission time interval”. Col. 5, lines 26-27, “The UE 101 simply tries to constantly receive the pre-defined transport block sizes” (i.e. persistent allocation). Also col. 3, line 67 through col. 4, line 2, “Persistent allocation involves allocating some resources to a given user persistently”); 
	identifying a HARQ process identifier (ID) by using at least : (a) the number of HARQ processes of a persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)), (b) the persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) and (c) a system frame number (SFN) (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) corresponding to a frame with 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval of a frame is 10ms) and;
	wherein the persistent resource allocation interval information (col. 9, lines 33-36, “Consequently, the UE 101 may detect signaling information in the HS-SCCH message; the signaling information can indicate whether the information (is) the transmission time interval) and the number of HARQ processes of the persistent resource allocation are assigned to the UE (col. 9, lines 33-37, “the UE may detect the signaling information…the signaling information can indicate whether the transmission time interval of the previous transmission or whether it is a HARQ process number”); the persistent resource allocation is associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and the number of HARQ processes correspond to a quantity of the HARQ processes associated with the persistent resource allocation (In the formula:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8); wherein a HARQ process is associated with the identified HARQ process ID (the total quantity of HARQ processes is 8. The formula ((5 x k)+ n) mod 8 corresponds to the HARQ process ID).  
Claim 30: The method of claim 29, further comprising directing the received data to the associated HARQ process (FIG 1, the original data transmission containing HARQ bits are directed to the resource allocation logic), wherein the received data according to the persistent resource allocation interval information is associated only with initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).
	Claim 31: The method of claim 29, wherein in case that the number of HARQ processes is n, HARQ processes 0 to n-1 are assigned to the UE (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                              ((5 x k)+ n) mod 8 
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when 
	Claim 32: The method of claim 29, wherein the HARQ process ID is identified based on:  HARQ process ID = s modulo n
	(col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                        HARQ ID = ((5 x k)+ n) mod 8 
                                            Now corresponding this to the claim language
                                            s = (5 X k) +n)  and   n = 8 
				    HARQ process ID = s modulo n                                           
where s is an integer derived from t/i, wherein t represents time information based on the SFN, i represents persistent resource allocation interval information (“s” is derived from time information based on the SFN per time interval. The variable “k” is the radio frame number per 10ms time interval (col. 9, line 46 and col. 9, line 50). For example, k=1 for the first 10 ms) and n represents the number of HARQ processes of the persistent resource allocation (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers.  Thus, the total quantity of HARQ processes n is equal to 8). 
Claim 34:  A method for communication by a base station in a mobile communication system (FIG 1, the UE (user equipment) 101 receives original data transmission and retransmission from a base station 103), the method comprising: 	
	transmitting data according to persistent resource allocation interval information (col. 9, lines 33-37, “the UE may detect the signaling information…the signaling information can indicate whether the transmission time interval”. Col. 5, lines 26-27, “The UE 101 simply tries to  
	identifying a HARQ process identifier (ID) by using at least : (a) the number of HARQ processes of a persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)), (b) the persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) and (c) a system frame number (SFN) (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) corresponding to a frame with 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval of a frame is 10ms) and;
	wherein the persistent resource allocation is associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and the number of HARQ processes correspond to a quantity of the HARQ processes associated with the persistent resource allocation (In the formula:


“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8); wherein a HARQ process is associated with the identified HARQ process ID (the total quantity of HARQ processes is 8. The formula ((5 x k)+ n) mod 8 corresponds to the HARQ process ID).  
Claim 35: The method of claim 34, further comprising directing the received data to the associated HARQ process (FIG 1, the original data transmission containing HARQ bits are directed to the resource allocation logic), wherein the received data according to the persistent resource allocation interval information is associated only with initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).
	Claim 36: The method of claim 34, wherein in case that the number of HARQ processes is n, HARQ processes 0 to n-1 are assigned to the UE (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                              ((5 x k)+ n) mod 8 
A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7). 
Claim 37: The method of claim 34, wherein the HARQ process ID is identified based on:  HARQ process ID = s modulo n
	(col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                        HARQ ID = ((5 x k)+ n) mod 8 
                                            Now corresponding this to the claim language
                                            s = (5 X k) +n)  and   n = 8 
				    HARQ process ID = s modulo n                                           
where s is an integer derived from t/i, wherein t represents time information based on the SFN, i represents persistent resource allocation interval information (“s” is derived from time information based on the SFN per time interval. The variable “k” is the radio frame number per 10ms time interval (col. 9, line 46 and col. 9, line 50). For example, k=1 for the first 10 ms) and n represents the number of HARQ processes of the persistent resource allocation (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers.  Thus, the total quantity of HARQ processes n is equal to 8). 
	Claim 39: An apparatus for a communication system(FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and reception of data) (FIG 1 the UE (user equipment) 101 receives original data transmission and retransmission), the apparatus comprising:
	a transceiver (FIG 1 the UE (user equipment) 101 receives original data transmission and retransmission): and 
	a controller (the processor of the UE 101) coupled to the transceiver and configured to: 	receive data according to persistent resource allocation interval information (col. 9,  
	identify a hybrid automatic repeat request (HARQ) process identifier (ID) by using at least : (a) the number of HARQ processes of a persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)), (b) the persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) and (c) a system frame number (SFN) (“ k” is a system frame number where a data packet occurs (col. 9, lines 43-46)) corresponding to a frame with 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval of a frame is 10ms) and;
	wherein the persistent resource allocation interval information (col. 9, lines 33-36, “Consequently, the UE 101 may detect signaling information in the HS-SCCH message; the signaling information can indicate whether the information (is) the transmission time interval) and the number of HARQ processes of the persistent resource allocation are assigned to the UE the persistent resource allocation is associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and the number of HARQ processes correspond to a quantity of the HARQ processes associated with the persistent resource allocation (In the formula:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8); wherein a HARQ process is associated with the identified HARQ process ID (the total quantity of HARQ processes is 8. The formula ((5 x k)+ n) mod 8 corresponds to the HARQ process ID).  
Claim 40: The apparatus of claim 39, wherein the controller is further configured to direct the received data to the associated HARQ process (FIG 1, the original data transmission containing HARQ bits are directed to the resource allocation logic), wherein the received data according to the persistent resource allocation interval information is associated only with initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).
	Claim 41: The apparatus of claim 39, wherein in case that the number of HARQ processes is n, HARQ processes 0 to n-1 are assigned to the UE (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:

A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7). 
	Claim 42: The apparatus of claim 39, wherein the HARQ process ID is identified based on:  HARQ process ID = s modulo n
	(col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                        HARQ ID = ((5 x k)+ n) mod 8 
                                            Now corresponding this to the claim language
                                            s = (5 X k) +n)  and   n = 8 
				    HARQ process ID = s modulo n                                           
where s is an integer derived from t/i, wherein t represents time information based on the SFN, i represents persistent resource allocation interval information (“s” is derived from time information based on the SFN per time interval. The variable “k” is the radio frame number per 10ms time interval (col. 9, line 46 and col. 9, line 50). For example, k=1 for the first 10 ms) and n represents the number of HARQ processes of the persistent resource allocation (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers.  Thus, the total quantity of HARQ processes n is equal to 8). 
	Claim 44: An apparatus for a mobile communication system(FIG 1, both the UE (user equipment) 101 and base station 103 are transceivers, thus both are capable of transmission and  (FIG 1 the UE (user equipment) 101 receives original data transmission and retransmission), the apparatus comprising:
	a transceiver (FIG 1 the UE (user equipment) 101 receives original data transmission and retransmission): and 
	a controller (the processor of the UE 101) coupled to the transceiver and configured to: 	receive data according to persistent resource allocation interval information (col. 9, lines 33-37, “the UE may detect the signaling information…the signaling information can indicate whether the transmission time interval”. Col. 5, lines 26-27, “The UE 101 simply tries to constantly receive the pre-defined transport block sizes” (i.e. persistent allocation). Also col. 3, line 67 through col. 4, line 2, “Persistent allocation involves allocating some resources to a given user persistently”); 
	identify a hybrid automatic repeat request (HARQ) process identifier (ID) by using at least : (a) the number of HARQ processes of a persistent resource allocation (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7)), (b) the persistent resource allocation interval information (The number “5” in this equation is the minimum number of subframes in single radio frame between re-transmissions (col. 9, line 64, through col. 10, line 1). FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval is 10ms) and (c) a system frame number (SFN) (“ k” is a system frame number where a data packet occurs (col. 9, lines 43- corresponding to a frame with 10ms duration (FIG 6B indicates that each subframe is 2 ms and each radio frame is 10ms. The interval of a frame is 10ms) and;
	wherein the persistent resource allocation is associated with periodic allocation (FIG 6B at illustration 611 shows one 10ms radio frame per period and five subframes numbered 0[Wingdings font/0xE0]4. The subframes 0[Wingdings font/0xE0]4 are periodically repeated); and the number of HARQ processes correspond to a quantity of the HARQ processes associated with the persistent resource allocation (In the formula:
                                                               ((5 x k)+ n) mod 8 
“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total quantity of HARQ processes is 8); wherein a HARQ process is associated with the identified HARQ process ID (the total quantity of HARQ processes is 8. The formula ((5 x k)+ n) mod 8 corresponds to the HARQ process ID).  
Claim 45: The apparatus of claim 44, wherein the controller is further configured to direct the received data to the associated HARQ process (FIG 1, the original data transmission containing HARQ bits are directed to the resource allocation logic), wherein the received data according to the persistent resource allocation interval information is associated only with initial transmission (col. 11, lines 30-42 provides for the HARQ process identifier to include an “RV” value indicating an initial transmission. RV=0 for indicating the initial transmission).
	Claim 46: The apparatus of claim 44, wherein in case that the number of HARQ processes is n, HARQ processes 0 to n-1 are assigned to the UE (col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:

A modulo function, or “mod” calculates the remainder of a division operation. “mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers, starting with 0 and not exceeding 7 (the number 7 is the largest integer remainder value when dividing by the number 8, and 0 is the smallest).  Thus, the total number of values is 8, and the numbers of those values are 0[Wingdings font/0xE0]7). 
	Claim 47: The apparatus of claim 44, wherein the HARQ process ID is identified based on:  HARQ process ID = s modulo n
	(col. 9, lines 50-62 describe a formula that is described as the formula for HARQ process number:
                                                        HARQ ID = ((5 x k)+ n) mod 8 
                                            Now corresponding this to the claim language
                                            s = (5 X k) +n)  and   n = 8 
				    HARQ process ID = s modulo n                                           
where s is an integer derived from t/i, wherein t represents time information based on the SFN, i represents persistent resource allocation interval information (“s” is derived from time information based on the SFN per time interval. The variable “k” is the radio frame number per 10ms time interval (col. 9, line 46 and col. 9, line 50). For example, k=1 for the first 10 ms) and n represents the number of HARQ processes of the persistent resource allocation (“mod 8” has the mathematical effect of limiting the calculated result to 8 possible integer HARQ process numbers.  Thus, the total quantity of HARQ processes n is equal to 8). 



(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33, 38, 43 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ojala et al in view of AAPA. 
Claim 33: The method of claim 29, further comprising:
in case that there is no L1/L2 control information, receiving new data based on the persistent resource allocation interval information, and directing the received new data to a HARQ process corresponding to an identified HARQ process ID; and
in case that there is a reception of the L1/L2 control information, receiving the data according to the L1/L2 control information, and directing the received data to a HARQ process corresponding to the L1/L2 control information.  
(This claim involves two opposing cases which cannot occur simultaneously. Accordingly, the claim is only limited to one of the cases, while the other case is an optional recitation carrying no patentable weight. See Fresenius USA Inc v Baxter Int’l Inc., 582 F.3d 1288, 1298 (Fed Cir 2009). AAPA at col. 2, lines 31-35 teaches the case of reception of L1/L2 control information and a HARQ process identifier by a UE (user equipment) after it is transmitted by an ENB (evolved node B). It would have been obvious to one of ordinary skill in the art to modify Ojala et al  to include the reception of both a HARQ process identifier and L1/L2 control information by the UE from the ENB to notify the UE of a HARQ process as taught by col. 2, lines 31-35 of AAPA (Admitted Prior Art in Background of US Patent 9,439,191). 
Claim 38: The method of claim 34, further comprising:
determining whether L1/L2 control information for the data to be transmitted or not  and 
in the case that that the L1/L2 control information is to be transmitted, setting the HARQ process ID in the L1/L2 control information and transmitting the L1/L2 control information.    
(This claim involves two opposing cases which cannot occur simultaneously. Accordingly, the claim is only limited to one of the cases, while the other case is an optional recitation carrying no patentable weight. See Fresenius USA Inc v Baxter Int’l Inc., 582 F.3d 1288, 1298 (Fed Cir 2009). AAPA at col. 2, lines 31-35 teaches the case of reception of L1/L2 control information and a HARQ process identifier by a UE (user equipment) after it is transmitted by an ENB (evolved node B). It would have been obvious to one of ordinary skill in the art to modify Ojala et al  to include the reception of both a HARQ process identifier and L1/L2 control information by the UE from the ENB to notify the UE of a HARQ process as taught by col. 2, lines 31-35 of AAPA). 
Claim 43: The apparatus of claim 39, wherein the controller is further configured to:
in case that there is no L1/L2 control information, receiving new data based on the persistent resource allocation interval information, and directing the received new data to a HARQ process corresponding to an identified HARQ process ID; and
in case that there is a reception of the L1/L2 control information, receiving the data according to the L1/L2 control information, and directing the received data to a HARQ process corresponding to the L1/L2 control information.  
(This claim involves two opposing cases which cannot occur simultaneously. Accordingly, the claim is only limited to one of the cases, while the other case is an optional recitation carrying Fresenius USA Inc v Baxter Int’l Inc., 582 F.3d 1288, 1298 (Fed Cir 2009). AAPA at col. 2, lines 31-35 teaches the case of reception of L1/L2 control information and a HARQ process identifier by a UE (user equipment) after it is transmitted by an ENB (evolved node B). It would have been obvious to one of ordinary skill in the art to modify Ojala et al  to include the reception of both a HARQ process identifier and L1/L2 control information by the UE from the ENB to notify the UE of a HARQ process as taught by col. 2, lines 31-35 of AAPA). 
Claim 48: The apparatus of claim 44, further comprising:
determining whether L1/L2 control information for the data to be transmitted or not  and 
in the case that that the L1/L2 control information is to be transmitted, setting the HARQ process ID in the L1/L2 control information and transmitting the L1/L2 control information.    
(This claim involves two opposing cases which cannot occur simultaneously. Accordingly, the claim is only limited to one of the cases, while the other case is an optional recitation carrying no patentable weight. See Fresenius USA Inc v Baxter Int’l Inc., 582 F.3d 1288, 1298 (Fed Cir 2009). AAPA at col. 2, lines 31-35 teaches the case of reception of L1/L2 control information and a HARQ process identifier by a UE (user equipment) after it is transmitted by an ENB (evolved node B). It would have been obvious to one of ordinary skill in the art to modify Ojala et al  to include the reception of both a HARQ process identifier and L1/L2 control information by the UE from the ENB to notify the UE of a HARQ process as taught by col. 2, lines 31-35 of AAPA). 



Additional Remarks
	This office action contains new grounds of rejection based primarily on the prior art reference to Ojala et al. In reviewing this prior art reference, we have found teachings which anticipate claims 4, 8, 12, 16, 32, 37, 42 and 47 so these claims no longer indicated as patentable, based on these findings.  Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection. 
                                           Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 9,439,191 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
                                              Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                                   Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number is (571) 272-4084. The examiner can normally be reached on 9:30-6:00 Monday-Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992       


Conferees:   

/ANGELA M LIE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                               
/ALEXANDER J KOSOWSKI/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The formula printed at col. 9, lines 50-62 is printed with a question mark inserted: (5? K + n) mod 8. However, this is apparently a typographical error.  An example is given at col. 9, line 58 where (5? 2+4) mod 8 =6. The only way to a have a solution equal to 6  is when the “?” is actually a multiplication sign. In other words, ((5 x 2) + 4) mod 8 = the remainder of 14/8 = 6.